Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2022.
Applicant's election with traverse of Species A Figs. 1A-K in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that Species B is similar to that of Species A except for the mere difference in length of the support bars, this argument is considered persuasive and therefore the restriction to Species B is withdrawn. Wherein Applicant argues that Species C-G are similar to Species A&B other than their difference in connection and are thus not a search burden. The Office finds such arguments not persuasive since the embodiments for Species C-G are different in not only their obvious connections but they also comprise different types of structures for the support bars, or base, or shaft and this would present a search burden since it would require further searching for structures that would not have been needed in the search from Species A&B. Unless Applicant otherwise puts on the record that such structures are obvious variants of each other, the Office considers Species C-G to be distinct. Applicant is reminded that upon an allowable generic claim, encompassing claims regarding Species C-G will be considered for a rejoinder. 
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epler 3(US 9868006).
Regarding Claim 1, Epler teaches a collapsible push-up bar 1 (Refer to Fig. 1, the Office considers the bar collapsible in so much as the device can be disassembled via removal of the bolts 15, furthermore the Office takes the position that the device of Fig. 1 is capable of being used as a push-up bar) comprising:                   a hollow main shaft 10 (Refer to Figs. 1&2) comprising one or more engagement devices 15 disposed on a length of the hollow main shaft, wherein the hollow main shaft is configured to be held by Refer to annotated Figs. 9 to depict that the support legs are attached via engagement devices 15).
Regarding Claim 2, Epler continues to teach further comprising a first end-cap 18 and a second end cap 18, wherein the first and second end-caps are configured to enclose the hollow main shaft 10 at the distal ends of the hollow main shaft after the leg assembly is inserted into the hollow main shaft 10 (Refer to Fig. 2 below).
    PNG
    media_image1.png
    634
    686
    media_image1.png
    Greyscale

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20050101461).
Regarding Claim 1, Johnson teaches a collapsible push-up bar comprising:                   a hollow main shaft 23a (Paragraph [0027]:” FIG. 1 and FIG. 9 shows a pushup block which can be snapped together using PVC elbows, caps, Tee's, and ELL's and couplings” The Office takes the position that PVC tubes are known to being hollow) comprising one or more engagement devices disposed on a length of the hollow main shaft, wherein the hollow main shaft is configured to be held by a user during a workout; and                  a leg assembly 23, wherein the leg assembly comprises one or more support legs removably insertable and secured to the engagement devices within the hollow main shaft (Refer to annotated Figs. 1 and 9 below).
    PNG
    media_image2.png
    431
    599
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    423
    537
    media_image3.png
    Greyscale

Regarding Claim 7, Johnson continues to teach wherein the leg assembly comprises:                       a vertical support bar, wherein one end of the vertical support bar is removably secured to the engagement device of the hollow main shaft, and an opposing end of the vertical support bar is configured to receive a horizontal support bar, and a horizontal support bar configured to be removably secured to the opposing end of the vertical support bar along a mid-section of the horizontal support bar, wherein the horizontal support bar is configured to rest on a ground surface (Refer to annotated Fig. 9 below).
    PNG
    media_image3.png
    423
    537
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epler (US 9868006).
Regarding Claim 3, Epler teaches the claimed invention as noted above but fails to teach wherein the hollow main shaft 10 is elliptical in cross section. The Office takes the position that Applicant does not provide criticality to the cross-section being elliptical over other shapes in art such as cylindrical (Refer to Applicants Specification Paragraph [0053]). And therefore it would appear that such modification would have been a matter of obvious design choice lacking criticality and it would have been obvious to modify the hollow main shaft of Epler to be elliptical since such shape would have been obvious to produce the same expected results as that of Epler and therefore does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20050101461) in view of Ross (US 20130072365).
Regarding Claim 8, Johnson teaches the claimed invention as noted above wherein the vertical support bar and horizontal support bar are hollow but fails to teach wherein the vertical support bar and the horizontal support bar are generally semicircular in cross-section. The Office takes the position that the vertical support bar being semicircular in cross section would have been a matter of obvious design choice lacking criticality over other known shapes such as cylindrical and therefore would have been an obvious modification and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.                    Lin teaches a push-up bar device comprising a leg assembly having a horizontal support bar having a generally semi-circular cross-section (Refer to Figs. 1&2 below).
    PNG
    media_image4.png
    472
    523
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    541
    556
    media_image5.png
    Greyscale
                 Lin is analogous with Applicants invention in that they both teach push-up exercise devices and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the horizontal support bar of Epler to be in view of Lin such that it is generally semicircular in cross-section to increase stability of the device upon a floor.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NYCA T NGUYEN/              Primary Examiner, Art Unit 3784